

FIRST AMENDMENT TO EMPLOYMENT CONTRACT


THIS FIRST AMENDMENT TO EMPLOYMENT CONTRACT (this "First Amendment"), effective
as of 7 March, 2018, is made and entered into by and between Trecora Resources,
a Delaware corporation ("Company"), and Peter Loggenberg, PhD. ("Loggenberg").
WHEREAS, an Employment Contract (the "Agreement") was entered into by and
between Company and Loggenberg effective as of October 1, 2014; and
WHEREAS, Company and Loggenberg now desire to amend such Agreement.
NOW, THEREFORE, in consideration of mutual covenants and agreements hereinafter
set forth, Company and Loggenberg agree as follows:
1. Article I of the Agreement is deleted in its entirety and replaced with the
following:
"ARTICLE I
EMPLOYMENT


Company hereby agrees to employ Loggenberg as its Chief Sustainability Officer,
and Loggenberg hereby accepts such employment in accordance with the terms of
this Agreement and the terms of employment applicable to regular employees of
the Company.  In the event of any conflict or ambiguity between the terms of
this Agreement and terms of employment applicable to regular employees, the
terms of this Agreement shall control."
2. Article II of the Agreement is deleted in its entirety and replaced with the
following:
"ARTICLE II
DUTIES OF LOGGENBERG


The duties of Loggenberg shall include the performance of all duties described
in Exhibit "A," which is incorporated herein by this reference for all purposes,
and such other duties and projects as may be assigned by a superior officer of
Company, or the board of directors of the Company.  Loggenberg will not, during
the term of this Agreement, directly or indirectly engage in any other business,
either as an employee, employer, consultant, principal, officer, director,
advisor, or in any other capacity, either with or without compensation, except
for the excluded activities set forth in the Oct 1 2014 Agreement, without the
prior written consent of Company.  In addition to the duties described herein,
Loggenberg is authorized and directed to do the following:


1

--------------------------------------------------------------------------------

2.1 design, develop and implement corporate sustainability strategies to ensure
business practices, products and services that: (a) address changing needs of
customers by finding new applications and innovative solutions; (b) are
compliant with applicable safety and environmental regulations; (c) are
efficient, environmentally friendly and focused on cost improvement (energy use,
water use, waste, etc.); (d) drive continuous improvement in all aspects of
discovery; (e) add economic value to the Company through
understanding/connecting all functional aspects and stakeholders for new
opportunities; and (f) address working conditions of all stakeholders and have a
positive impact on society;
2.2 using market input, initiate and drive annual research and development
strategies and research and development budget in the areas of new product
development, new technology applications, alternative materials sourcing, etc.;
2.3 identify and lead potential global chemical industry merger and acquisition
targets that fit the Company's strategic objectives and assist with relevant due
diligence;
2.4 promote and explain the Company's sustainability philosophy to internal and
external audiences;
2.5 research, stay current and look for new opportunities within the specialty
chemicals marketplace;
2.6 serve as an internal sustainability consultant to educate colleagues on
emerging trends, programs and issues in sustainability;
2.7 monitor legislative and regulatory activity and communicate potential impact
on Company operations;
2.8 evaluate and monitor effectiveness of sustainability programs;
2.9 indirectly supervise and assure collaboration between the various team
members engaged in sustainability activities; and
2.10 perform other duties as assigned consistent with activities of a Chief
Sustainability Officer.
3. Miscellaneous.  With the exception of those terms and conditions specifically
modified and amended herein, the herein referenced October 1, 2014 Agreement
shall remain in full force and effect in accordance with all its terms and
conditions.  In the event of any conflict between the terms and provisions of
this First Amendment and the terms and provisions of the Agreement, the terms
and provisions of this First Amendment shall supersede and control.
 
2

--------------------------------------------------------------------------------

4. Counterparts.  This First Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of such
counterparts shall constitute one agreement.  To facilitate execution of this
First Amendment, the parties may execute and exchange facsimile counterparts of
the signature pages and facsimile counterparts shall serve as originals.
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed in multiple original counterparts, all as of the day and year first
above written.
COMPANY:


TRECORA RESOURCES,
a Delaware corporation


By: /s/ Simon Upfill-Brown
       Simon Upfill-Brown,
       its President and CEO




LOGGENBERG:


/s/ Peter M. Loggenberg
Peter Loggenberg


3